Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     CLAIMS UNDER EXAMINATION
                        Claims 1-10 have been examined on their merits.

PRIORITY
    Applicant claims priority to IN201621038900 filed on 15 November 2016. 

WITHDRAWN OBJECTIONS
The previous rejections have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (previously cited; Reconstruction of Urethral Stricture with tissue engineered autologous oral mucosa derived epithelial cells. November 2015) in view of Invitrogen (Cell Culture Basics, pages 1-62, 2011) and Nikolavsky et al. (previously cited Liquid Tissue Graft. WO 2017/120493 Al, international filing date 06 January 2017) as evidenced by Nikon et al. (previously cited definition: confluent) and Horiguchi et al. (Engraftment of Transplanted Buccal Epithelial Cells onto the Urethrotomy Site, Proven Immunohistochemically in Rabbit Model; a Feat to Prevent Urethral Stricture Recurrence. Stem Cell Reviews and Reports 2022 pages 1-3).

Singh et al. teach the following:

Urethral stricture is referred as narrowing of the urethra which leads to formation of scar tissue and impairing urinary flow. Usually, a stricture of the urethra is treated surgically by urethroplasty using oral mucosa graft; however donor site morbidity is a major concern in such surgery. To avoid these complications, a tissue engineered product U-RegrowTM developed from the culture of patient’s own oral mucosa epithelial cells. In this process, after visual urethrotomy and measurement of stricture length, around 0.5 cm2 oral mucosa tissue was harvested from the inner side of cheek under local anaesthetic condition. The harvested tissue transported to lab in transport medium under controlled temperature conditions (2-8°C). Buccal epithelial cells were harvested from this tissue using enzymatic treatment. These isolated cells were cultured and proliferated in standardized culture medium till it reaches to confluent. The cells were harvested and tested for various in vitro quality control parameters to check their suitability for the implantation in human. Different quality control parameters such as cell count, cell viability, cell purity, karyotyping and cell characterization were analyzed and recorded. Further it has been ensured that the product is free of any microbial contamination by testing sterility, mycoplasma and endotoxin levels. This use of U-RegrowTM product development derived from buccal epithelial cells of oral mucosa offers significant advantages for the treatment of the urethral stricture.


As set forth above, Singh harvests buccal epithelial cells. Singh teaches harvesting a patient’s own (i.e., autologous) oral mucosa tissue from the inner side of cheek (hence, the buccal cavity). Singh teaches treating with an enzymatic treatment (hence, a chemical dissociation agent) to obtain isolated buccal epithelial cells. The art teaches culturing said cells in standardized media until confluency is reached. Because cells are cultured until confluency, the cells are seeded to enable cell multiplication. As evidenced by Nikon, “Confluence (Confluent monolayer)” is when the adherent cells cover the adherent surface of the culture vessel”. Because the art teaches confluency is reached, a cellular monolayer is interpreted to be produced. The art teaches the cells are harvested and tested for various in vitro quality control parameters to check their suitability for the implantation in human. Therefore the art teaches the cellular monolayer is harvested and the cells are analyzed.

The deficiencies of Singh are:

Singh teaches “buccal epithelial cells were harvested” using enzymatic treatment, cultured, harvested and analyzed.  Singh is silent as to whether the buccal epithelial cells that are CK14+.

While Singh harvests buccal mucosal tissue and treats it with a chemical dissociation agent, the art does not explicitly teach washing the tissue after treatment;

While Singh obtains epithelial cells from the mucosal tissue, the art is silent regarding separating an epithelial layer from mucosal tissue;

Singh does not teach mincing and filtering said layer;

While Singh teaches seeding an epithelial cell suspension to enable cell multiplication and formation a cellular monolayer, Singh is silent regarding harvesting the monolayer with enzyme, centrifuging and pelleting to form a suspension as recited in claim 1.

As evidenced by Horiguchi et al., CK14 is a positive marker for buccal mucosal epithelial cells (page 2, right column last paragraph bridging first paragraph of left column of page 3).

In Cell Culture Basics, Invitrogen teaches how to dissociate adherent cells. The art teaches adherent cells must be detached from the surface of the culture vessel by enzymatic or mechanical means (see page 30). To passage adherence cells, the art teaches pre-warmed trypsin can be added to the culture vessel and incubated. Once the cells are detached, growth media is added. The cells are transferred to a tube and centrifuged. The cell pellet is resuspended in a minimal volume of pre-warmed media  and a sample is removed for counting (see “Protocol for Passaging Adherent Cells on page 31). Because the art teaches the “cell pellet” is resuspended in pre-warmed media, the growth media is interpreted to have been removed.


Nikolavsky teaches methods and compositions comprising dissociated buccal mucosa tissue that are useful for treating a wound or luminal stricture in a subject (Abstract; [0008]). The art discloses a method comprising harvesting buccal mucosa tissue from the subject, dissociating the harvested buccal mucosa tissue by mechanical, enzymatic or other means, and suspending the dissociated buccal mucosa in a carrier solution to form a liquid suspension of buccal mucosa tissue suitable for dispersing over a wound or luminal wall defect ([0008]). The art teaches the suspension can be produced from an autologous tissue biopsy ([0025]). Enzymatic dissociation of the harvested buccal mucosa tissue can be achieved by incubating the harvested tissue with one or more tissue-dissociating enzymes such as, for example, and without limitation trypsin, papain, elastase, pronase, hyaluronidase, collagenase, Dispase, Liberase, neutral protease, deoxyribonuclease I, or any combination of these enzymes until the desired dissociation is achieved (i.e., dissociation of the tissue into single cells, cell aggregates, sub-millimeter fragments, and any combination thereof) ([0031]). Following dissociation, the dissociated buccal mucosa tissue is suspended in one or more solutions for washing, storage (temporary or long-term storage solution), and/or delivery (i.e., a carrier solution). In some embodiments, these solutions are the same solution ([0034]). Therefore the art teaches harvesting buccal mucosal tissue from a subject, treating with a chemical dissociation agent and suspending the dissociated tissue in a solution for washing. Examiner notes claim 1 recites washing in a nutrient medium. The claim does not recite the chemical components of a nutrient medium. Therefore the washing solution taught by Nikolavsky reads on it.

Nikolavsky teaches dissociation by mechanical means (supra). Instruments for mechanically dissociating the buccal tissue after biopsy include, without limitation, scalpel, cutting board or surface, sonicator, press mincer, chopper, strainer, grater, blades, mortar and pestle, tissue grinder, titrating syringes, pipettes, mincer, cell scraper, sieves, plastic or glass sterile cell culture tubes, and plates ([0068]). Therefore the art suggests mincing.

The method may optionally include expansion of cells in the buccal mucosa tissue prior to suspending the dissociated buccal mucosa in a carrier solution to form a liquid suspension ([0008]). The method may optionally include treating the buccal mucosa tissue prior to, during or after dissociation, such as treating the tissue with an antibiotic or a growth factor, adding one or more components to the liquid suspension that increase its viscosity, and/or filtering, purifying or concentrating the dissociated mucosa tissue ([0008]).

The art teaches buccal mucosa is a type of oral mucosa, known as lining mucosa. Oral mucosa is the mucous membrane lining the inside of the mouth and consists of stratified squamous epithelium termed oral epithelium and an underlying connective tissue termed lamina propria (the term mucosa or mucous membrane refers to the combination of the epithelium plus the lamina propria which line various tubes in the body, such as the respiratory tract, the gastrointestinal tract, and the urogenital tract) ([0022]). The art teaches the following at ([0023]):

The buccal mucosa consists of two layers, the surface stratified squamous
epithelium and the deeper lamina propria. A stratified squamous epithelium consists of
squamous (flattened) epithelial cells arranged in layers upon a basal membrane. Only one layer is in contact with the basement membrane (basal lamina), the interface between the oral epithelium and lamina propria; the other layers adhere to one another to maintain structural integrity. There are no intercellular spaces. Although this epithelium is referred to as squamous, many cells within the layers may not be flattened; in the deeper layers, the cells may be columnar or cuboidal. In addition to epithelial cells and epithelial progenitor cells, other cell types present in the squamous epithelium layer of the buccal mucosa are Merkel cells, melanocytes, lymphocytes, Langerhans cells and neutrophils. The liquid suspension of buccal mucosa used in the methods described herein may comprise any one or more of these cell types. In one embodiment, the liquid suspension of buccal mucosa comprises epithelial cells, epithelial progenitor cells, or a mixture of both.

The liquid suspension of buccal mucosa may comprise expanded populations of any of the aforementioned cell types, where said expanded populations are generated via ex vivo culturing of the buccal mucosa ([0024]). As set forth above, the method may optionally include filtering, purifying or concentrating the dissociated mucosa tissue.

As set forth above, Singh teaches treating the biopsied buccal tissue with the biopsy an enzymatic treatment. 

It would have been obvious to combine the teachings of the prior art at the time of filing by harvesting a cell monolayer with enzymes as claimed. One would have been motivated to do so since Sing cultures adherent cells in vitro and Invitrogen teaches adherent cells cultured in vitro are harvested using enzymes, centrifuged, pelleted and mixed with media. One would have had a reasonable expectation of success since Invitrogen teaches this is a basic cell culture technique that can be used to harvest cells cultured in vitro. One would have expected similar results since both Singh and Invitrogen teach methods of culturing cells in vitro. 

It would have been obvious to combine the teachings of the prior art at the time of filing by washing a tissue. One would have been motivated to do so since Singh teaches a method of extracting cells from a tissue and Nikolavsky teaches tissue can be washed after treatment with an enzyme. One would have had a reasonable expectation of success since Nikolavsky teaches buccal tissue that has been contacted with an enzyme can be washed. It would have been obvious to separate an epithelial layer from the buccal tissue. One would have been motivated to do so since Singh is directed to a method of preparing buccal epithelial cells and Nikolavsky teaches separating an epithelial layer from the same type of tissue to obtain epithelial cells. One would have had a reasonable expectation of success since Nikolavsky teaches an epithelial layer can be separated from biopsied buccal tissue. One would have been motivated to mince and filter the layer since Nikolavsky teaches tissue can be minced and filtered to obtain cells. One would have had a reasonable expectation of success since Nikolavsky teaches tissue can be minced and filtered to obtain cells from a buccal biopsy. One would have expected similar results since both Singh and Nikolavsky both teach steps for obtaining cells from biopsied buccal mucosal tissue.

Claim 1 has been amended to recite “wherein at least 80% of cells of the buccal epithelial cell suspension are CK14+. Singh teaches “buccal epithelial cells were harvested” using enzymatic treatment, cultured, harvest and analyzed. Singh does not teach the harvesting any other types of cells. As evidenced by Horiguchi et al., CK14 is a positive marker for buccal mucosal epithelial cells (page 2, right column last paragraph bridging first paragraph of left column of page 3). Therefore one would expect all of the harvested buccal epithelial cells taught by Singh to be CK14+.
Therefore claim 1 is rendered obvious as claimed (claim 1).

Singh teaches the disclosed composition can be used to treat urethral stricture (supra). The art is silent regarding formulation of the cell suspension as a gel. Nikolavsky teaches the suspension can be mixed with a natural. Semi-synthetic or synthetic polymer that polymerizes to form a hydrogel ([0045]). The art teaches mixing with a fibrinogen/thrombin complex ([0043]). The art teaches treatment of the urethral stricture ([0057]).

It would have been obvious to formulate the cell suspension taught by Singh as a combination of fibrinogen and thrombin. One would have been motivated to do so since Singh teaches a buccal cell composition for treating the urethra and Nikolavsky teaches formulating a buccal cell composition as a gel to treat the same disorder in a subject. One would have had a reasonable expectation of success since Nikolavsky teaches a suspension of buccal cells can be successfully formulated as a gel and used to treat the urethra. One would have had a reasonable expectation of success since both references treat urethral stricture. Therefore claim 3 is rendered obvious (claim 3).

Singh teaches enzymatic treatment. The art is silent regarding the type of enzyme used.

Nikolavsky teaches enzymatic dissociation of the harvested buccal mucosa tissue can be achieved by incubating the harvested tissue with one or more tissue-dissociating enzymes such as, for example, and without limitation trypsin, papain, elastase, pronase, hyaluronidase, collagenase, Dispase, Liberase, neutral protease, deoxyribonuclease I, or any combination of these enzymes until the desired dissociation is achieved (i.e., dissociation of the tissue into single cells, cell aggregates, sub-millimeter fragments, and any combination thereof) ([0031]).

It would have been obvious to use trypsin as the enzymatic enzyme in Singh. One would have been motivated to do so since Singh teaches treating a buccal tissue with an enzyme and Nikolavsky teaches buccal tissue can be treated with trypsin for enzymatic dissociation. One would have had a reasonable expectation of success since Nikolavsky teaches trypsin can be successfully used to dissociate buccal tissue. One would have had a reasonable expectation of success since both references are directed to methods of harvesting buccal cells. Therefore claim 4 is rendered obvious as claimed (claim 4).

While Singh teaches the use of standardized culture medium to culture epithelial cells, the art is silent regarding the specific type of medium used.

Invitrogen teaches epithelial cells can be cultured in F-12 media (see Table on page 28).

It would have been obvious to culture Singh’s epithelial cells in a F12 media. One would have been motivated to do so since Singh culture epithelial cells in a standardized culture media and Invitrogen teaches epithelial cells can be cultured in F12 media. One would have had a reasonable expectation of success since Invitrogen teaches epithelial cells can be cultured F12 media. One would have expected similar results since both references disclose methods of culturing epithelia cells in vitro. Therefore claim 6 is included in this rejection (claim 5).

While Singh cultures cells, the art is silent regarding the type of culture dish used. 
Invitrogen teaches the use of tissue culture flasks for passaging adherent cells (see page 31). Examiner notes Invitrogen teaches it is possible to culture cells in T-25 flasks (See Figure 3.4).

It would have been obvious to culture cells in a T-25 flask. One would have been motivated to do so since Singh culture cells and Invitrogen teaches cells can be cultured in flasks. One would have used a T-25 flask since Invitrogen teaches these flasks can be used to culture cells. One would have had a reasonable expectation of success since Invitrogen teaches cells can be cultured in a flask. One would have expected similar results since both references teach methods of culturing cells in vitro. Therefore claim 6 is included in this rejection (claim 6).

As set forth above, Singh harvests cells that are grown as a monolayer. The art is silent regarding the enzyme used to harvest said cells.

Invitrogen teaches collagenase can be used to dissociate adherent cells grown in culture (see table on page 30).

It would have been obvious to harvest cells grown in culture using collagenase. One would have been motivated to do so since Singh harvests adherent cells and Invitrogen teaches adherent cells can be harvested using collagenase. One would have had a reasonable expectation of success since Invitrogen teaches adherent cells harvested using collagenase. One would have expected similar results since both references teach methods of culturing cells in vitro. Therefore claim76 is included in this rejection (claim 7).

Singh teaches different quality control parameters such as cell count, cell viability, cell purity, karyotyping and cell characterization were analyzed and recorded (supra). Therefore claim 8 is included in this rejection (claim 8).

Singh teaches transported in transport medium under controlled temperature conditions (2-8°C). Therefore claim 10 is included in this rejection (claim 10).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 06 October 2022 are acknowledged. The Applicant asserts the claimed process comprises a set of precise steps and conditions to obtain buccal epithelial cell suspension wherein at least 80% of cells are CK14. The Applicant states the present invention addresses the technical problem in the art of cystoscopically implanting cells into defect sites of urethra devoid of any membrane or scaffold.

The arguments state the present invention does not use any cell seeded graft, and the autologous buccal epithelial cell suspension are cultured up to 2 weeks and mixed with gel before implantation. The arguments note seeded scaffolds need 7d-2w of co-culture in a lab before sending to the hospital for implantation. The Applicant states with the claimed process, there is no need to open the penis or implanting the cells due to the quick setting of cell-gel in stricture area. 

The Applicant asserts the claimed process is advantageous for having a lower passage number because there is no requirement of subculturing. The Applicant submits that none of the cited documents, either alone or in combination, describe a method to obtain population of buccal epithelial cells, wherein 80% of the cells are CK14, which can be used for successful transplantation in subject with defect site in urethra.

The Applicant reiterates the deficiencies of Singh cited by the Examiner in the Office Action. The Applicant asserts the Examiner has not explained why a person of ordinary skill would have been motivated to modify the teachings of Singh. The Applicant argues Invitrogen does not cure the deficiencies of Singh. 

Regarding Nikolavsky, the Applicant alleges art teaches the reference produces a mixture of contaminated cells. The Applicant alleges Nikolavsky does not disclose or suggest treating the tissue with a chemical dissociation agent such as, trypsin-EDTA, seeding of cells to enable cell multiplication prior to harvesting with enzymes such as, trypsin-EDTA for making the buccal epithelial cell suspension. The arguments state Nikolavsky fails to disclose or suggest the gel of the biocompatible delivery system for the buccal epithelial cell suspension being thermo-reversible gelatin polymer gel or chitosan. 
The Applicant argues Nikolavsky differs in providing an additional step of rinsing with an antibiotic which is not required in the present invention. The Applicant asserts the present invention further differs in having no defatting of mucous, no mechanical mincing, which Nikolavsky teaches. The Applicant alleges Nikolavsky fails to provide optimizations, characterization, viability checks, mycoplasma test, chromosomal abnormalities test, and additional experimental designs to reach qualitatively and quantitatively defined cells.

At pages 14-16, the Applicant illustrates the differences between urethoplasty as disclosed by Nikolavsky and buccal epithelial cell implantation as claimed in the Instant Application.

EXAMINER’S RESPONSE
The arguments are not persuasive. While the Applicant argues the present invention addresses the technical problem in the art of cystoscopically implanting cells into defect sites of urethra devoid of any membrane or scaffold, the claims are not directed to implantation. Claim 1 is directed to a method of obtaining a population of cells.
The arguments state the present invention does not use any cell seeded graft, and the autologous buccal epithelial cell suspension are cultured up to 2 weeks and mixed with gel before implantation. The arguments note seeded scaffolds need 7d-2w of co-culture in a lab before sending to the hospital for implantation. The Applicant states with the claimed process, there is no need to open the penis or implanting the cells due to the quick setting of cell-gel in stricture area. In response, Examiner notes the claims are directed to a method of cell preparation from a tissue. The claims are not directed to a method of implantation or administration to a subject with defects in the urethra. Therefore the arguments directed to the use of the prepared cells are not persuasive.

Examiner notes the Applicant argues Singh, Invitrogen and Nikolavsky individually. While the Applicant points out the deficiency in each reference, the Applicant does not address why the claimed method steps would not have been obvious over Singh in view of Invitrogen and Nikolavsky.

As set forth above, Singh discloses the steps needed to harvest “buccal epithelial cells”. Singh teaches harvesting a patient’s own (i.e., autologous) oral mucosa tissue from the inner side of cheek (hence, the buccal cavity). Singh teaches treating with an enzymatic treatment (hence, a chemical dissociation agent) to obtain isolated buccal epithelial cells. The art teaches culturing said cells in standardized media until confluency is reached. Because cells are cultured until confluency, the cells are seeded to enable cell multiplication. As evidenced by Nikon, “Confluence (Confluent monolayer)” is when the adherent cells cover the adherent surface of the culture vessel”. Because the art teaches confluency is reached, a cellular monolayer is interpreted to be produced. The art teaches the cells are harvested and tested for various in vitro quality control parameters to check their suitability for the implantation in human. Therefore the art teaches the cellular monolayer is harvested and the cells are analyzed.

The deficiencies of Singh are:

Singh teaches “buccal epithelial cells were harvested” using enzymatic treatment, cultured, harvest and analyzed.  Singh is silent as to whether the buccal epithelial cells that are CK14+. While Singh harvests buccal mucosal tissue and treats it with a chemical dissociation agent, the art does not explicitly teach washing the tissue after treatment. While Singh obtains epithelial cells from the mucosal tissue, the art is silent regarding separating an epithelial layer from mucosal tissue. Singh does not teach mincing and filtering said layer.

Invitrogen is relied upon because it teaches adherent cells cultured in vitro are harvested using enzymes, centrifuged, pelleted and mixed with media. One would have performed these steps when harvesting cultured cells since Invitrogen teaches this is a basic cell culture technique that can be used to harvest cells cultured in vitro. 

Nikolavsky is relied upon because the references teaches:
tissue can be washed after treatment with an enzyme; and
separating an epithelial layer from the same type of tissue to obtain epithelial cells;
mincing and filtering tissue to obtain cells. 

As evidenced by Horiguchi, the cells harvested by Singh are CK14+. Because Singh is directed to harvesting buccal epithelial cells as claimed, one would expect all of the cells to be CK14+. Further, because the claimed method steps are rendered obvious, one would expect the claimed cell population to be produced.


The Applicant alleges Nikolavsky teaches the reference produces a mixture of contaminated cells. In response, Examiner notes at no point in Nikolavsky identify the cells produced as “contaminated”. While Nikolavsky teaches more than one cell type may be harvested, the art teaches epithelia cells may be produced by the process.
As set forth above, the art teaches “the liquid suspension of buccal mucosa used in the methods described herein may comprise any one or more of these cell types. In one embodiment, the liquid suspension of buccal mucosa comprises epithelial cells, epithelial progenitor cells, or a mixture of both” [0023]. Therefore the art discloses a liquid suspension of “epithelial cells” from buccal mucosa can be obtained. Therefore these arguments are not persuasive.

The Applicant alleges Nikolavsky does not disclose or suggest treating the tissue with a chemical dissociation agent such as, trypsin-EDT. As set forth above, the art teaches the use of tissue-dissociating enzymes, for example “trypsin” ([0031]). Therefore this argument is not persuasive.

The Applicant argues Nikolavsky does not teach seeding of cells to enable cell multiplication prior to harvesting. As set forth above, Singh is interpreted to teach this limitation. Therefore this argument is not persuasive.

The Applicant argues Nikolavsky fails to disclose or suggest the gel of the biocompatible delivery system for the buccal epithelial cell suspension being thermo-reversible gelatin polymer gel or chitosan. Nikolavsky teaches the suspension can be mixed with a natural, semi-synthetic or synthetic polymer that polymerizes to form a hydrogel ([0045]). Therefore this argument is not persuasive.

The Applicant argues Nikolavsky differs in providing an additional step of rinsing with an antibiotic which is not required in the present invention. The Applicant asserts the present invention further differs in having no defatting of mucous, no mechanical mincing, which Nikolavsky teaches. In response, Examiner notes the claim recites open claim language that do not exclude additional steps from being performed. Therefore this argument is not persuasive.

The Applicant alleges  Nikolavsky fails to provide optimizations, characterization, viability checks, mycoplasma test, chromosomal abnormalities test and additional experimental designs to reach qualitatively and quantitatively defined cells. Examiner notes claim 8 does not require all of these tests be performed. The use of the term “and/or” is interpreted to mean all tests are not required. Further, Examiner notes Singh teaches different quality control parameters such as cell count, cell viability, cell purity, karyotyping and cell characterization were analyzed and recorded. Therefore this argument is not persuasive.

While the Applicant illustrates the differences between Urethoplasty as disclosed by Nikolavsky and buccal epithelial cell implantation as claimed in the Instant Application, the claims are not directed to urethoplasty or implantation. Therefore the data presented is not persuasive.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Nikolavsky and Invitrogen as evidenced by Nikon and Horiguchi as applied to claim 1 above, and further in view of Alwaal et al. (Epidemiology of urethral strictures. Transl Androl Urol 2014;3(2):209-213).

Claim 1 is rejected on the ground set forth above. The teachings of the cited references are reiterated. Further, Singh teaches the cells were harvested and tested for various in vitro quality control parameters to check their suitability for the implantation in human. Because the art teaches the composition is autologous to the patient being treated, a human is used in the method taught by Singh.

Sing does not disclose whether the human is an adult.

Alwaal teaches the mean age of urethral stricture presentation is 45.1 years (page 210, right column, first full paragraph).

It would have been obvious to use an adult subject in the method taught by Singh. One would have been motivated to do so since Singh is directed to treating urethral stricture in humans and Alwaal teaches the mean age for humans with this condition is 45 (hence, an adult). One would have had a reasonable expectation of success since Singh teaches humans with urethral stricture can be treated, and Alwaal teaches adult humans have this condition One would have expected similar results since both references are directed to urethral stricture. Therefore claim 2 is included in this rejection (claim 2).

Singh teaches around 0.5 cm2 oral mucosa tissue was harvested from the inner side of cheek under local anaesthetic condition (supra). As set forth above, Singh teaches an autologous therapy for humans. The art is silent regarding the age of the human. Singh does not explicitly teach obtaining a tissue with the size recited in claim 9.

The teachings of Alwaal are reiterated. Further, Alwaal teaches the mean length of stricture was 4.2 cm (page 210, right column, first full paragraph).

It would have been obvious to use an adult subject in the method taught by Singh. One would have been motivated to do so since Singh is directed to treating urethral stricture in humans and Alwaal teaches the mean age for humans with this condition is 45 (hence, an adult). One would have had a reasonable expectation of success since Singh teaches humans with urethral stricture can be treated, and Alwaal teaches adult humans have this condition. 

Claim 9 recites the harvested tissue is about 1x1.5 cm2 . It is unclear what values are encompassed by the term “about”. Singh teaches  after visual urethrotomy and measurement of stricture length, around 0.5 cm2 oral mucosa tissue was harvested from the cheek of the subject. Therefore the size of the harvested tissue is interpreted to be based on measurement of the stricture itself. It would have been obvious to increase eh size of the harvested tissue. One would have been motivated to do so since Singh treats urethral stricture and Alwaal teaches the average length of stricture is 4.2 cm. The skilled artisan would optimize the size to the tissue harvested based on the size of the stricture to be treated. One would have had a reasonable expectation of success optimizing the size of the harvested tissue since Singh teaches the size of the harvested tissue is based on the length of stricture. One would have expected similar results since both references are directed to urethral stricture. Therefore claim 9 is included in this rejection (claim 9).

Therefore Applicant’s Invention is rendered.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653